
	
		II
		111th CONGRESS
		1st Session
		S. 1913
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend the temporary suspension of duty on resin
		  cement based on calcium carbonate and silicone resins.
	
	
		1.Resin cement based on calcium
			 carbonate and silicone resins
			(a)In
			 generalHeading 9902.22.62 of
			 the Harmonized Tariff Schedule of the United States (relating to resin cement
			 based on calcium carbonate and silicone resins) is amended by striking the date
			 in the effective period column and inserting 12/31/2011.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
